                            IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO

DAISY MARES,

         Plaintiff,

v.                                                                                         No. 18-cv-1068 SMV

ANDREW SAUL,1
Commissioner of Social Security Administration,

         Defendant.

                              MEMORANDUM OPINION AND ORDER

         THIS MATTER is before the Court on Plaintiff’s Motion for Order Authorizing Attorney’s

Fees Pursuant to 42 U.S.C. § 406(b) [Doc. 30] and Memorandum in Support [Doc. 31] (together,

“Motion”), filed on April 16, 2021. The Motion seeks $17,395 in attorney fees for legal services

rendered before the Court. [Doc. 30] at 1. The Commissioner responded on April 20, 2021.

[Doc. 32]. He takes no position on the request for fees. Id. The parties have consented to the

undersigned’s entering final judgment in this case. [Doc. 21]. Having reviewed the briefs, the

record, and the applicable caselaw and being otherwise fully advised in the premises, the Court

finds that the Motion is well taken. Attorney fees of $17,395 will be awarded.

                                              Procedural History

         The Commissioner denied Plaintiff’s application for a period of disability, disability

insurance benefits, and supplemental security income. See [Doc. 26] at 4. After exhausting her



1
 Andrew Saul is the current Commissioner of Social Security. Pursuant to Rule 25(d) of the Federal Rules of Civil
Procedure, Andrew Saul should be substituted for Acting Commissioner Nancy A. Berryhill as the defendant in this
suit. No further action needs to be taken to continue this suit by reason of the last sentence of section 205(g) of the
Social Security Act, 42 U.S.C. § 405(g).
administrative appeals, Plaintiff timely filed an action in this Court on November 15, 2018.

[Doc. 1]. Ultimately, this Court reversed the Commissioner’s denial of benefits and remanded the

case for further proceedings. [Doc. 26]. On remand from this Court, an ALJ issued a final

administrative decision fully favorable to Plaintiff on January 4, 2021. Notice of Decision – Fully

Favorable [Doc. 31-1] at 1–3, 6–13. Plaintiff was awarded back benefits totaling approximately

$102,357. See [Doc. 31] at 2; Notice of Award [Doc. 31-2] at 3. The Commissioner has withheld

$25,589.25 to pay for representation before the Administration and before this Court.2 [Doc. 31]

at 1; [Doc. 31-2] at 3.

         Plaintiff and her counsel entered into a contingency fee agreement providing that Plaintiff

would pay her attorney 25% of any back benefits in exchange for representation in federal court.

Federal Court Agreement [Doc. 31-4] at 1.                 Plaintiff’s counsel has requested $17,395 for

representation before this Court, which is about 16.9% of the back benefits awarded. Because the

attorney fees at issue here are not paid by the government but, instead, are paid out of Plaintiff’s

benefits, the Commissioner has no direct interest in the instant motion for fees. See [Doc. 32] at 2.

He “generally takes no position on such petitions.” Id.

                                                   Standard

         A court may award attorney’s fees pursuant to 42 U.S.C. § 406(b)(1) where the claimant

receives a favorable administrative decision following a remand of the case to the Secretary for

further consideration. In relevant part, the statute at issue states:

                  Whenever a court renders a judgment favorable to a claimant under
                  this subchapter who was represented before the court by an attorney,

2
  Under 42 U.S.C. § 406(a), any award of fees for services performed before the Administration is properly a matter
for the Administration to decide. This Court awards fees only for services performed here. § 406(b); Wrenn v. Astrue,
525 F.3d 931, 937 (10th Cir. 2008).

                                                         2
               the court may determine and allow as part of its judgment a
               reasonable fee for such representation, not in excess of 25 percent
               of the total of the past-due benefits to which the claimant is entitled
               by reason of such judgment . . . .

42 U.S.C. § 406(b)(1) (2018). “The tenor of 406(b) is permissive rather than mandatory. It says

that the court may make such an award, not that such an award shall be made.” Whitehead v.

Richardson, 446 F.2d 126, 128 (6th Cir. 1971). The Whitehead court reasoned that “Congress

recognized the difference between the mandatory term ‘shall’ and the permissive term ‘may.’” Id.

Congress used “shall” in 406(a) and “may” in 406(b) where the statute specifically provides that

the court is expected to determine whether to allow attorney’s fees. Id. Traditionally, an award of

attorney’s fees is a matter within sound discretion of the court.   Id.

       In Gisbrecht v. Barnhart, the Supreme Court concluded that § 406(b) was designed by

Congress to “control, not displace, fee agreements between Social Security benefit claimants and

their counsel.” 535 U.S. 789, 792 (2002). Courts should review fee arrangements “as an

independent check, to assure that they yield reasonable results in particular cases.” Id. at 807. The

statute imposes the 25%-of-past-due-benefits limitation on fees as a ceiling, not as a standard to

be used to substantiate reasonableness. Id. at 808–09.

       Courts have reduced attorney-fee “recovery based on the character of the representation

and the results the representation achieved.” Id. at 808. In cases where plaintiffs’ attorneys have

caused delays or provided substandard representation, or if the benefits are large in comparison to

the amount of time counsel spent on the case, courts have authorized reduced fees. Id.; see also

McGuire v. Sullivan, 873 F.2d 974, 981 (7th Cir. 1989) (explaining that “the court should consider

the reasonableness of the contingency percentage to make sure the attorney does not receive fees



                                                  3
which are out of proportion to the services performed, the risk of loss[,] and the other relevant

considerations”). Ultimately, plaintiffs’ attorneys have the burden of showing that the fee sought

is reasonable. Gisbrecht, 535 U.S. at 808. “Within the 25 percent boundary, . . . the attorney for

the successful claimant must show that the fee sought is reasonable for the services rendered.” Id.

at 807.

                                           Analysis

          First, the Court must determine if the Federal Court Agreement meets § 406(b)(1)

guidelines. The Agreement reads, in pertinent part:

                FEDERAL COURT AGREEMENT

                ....

                My fee will be contingent on obtaining a favorable decision. If I
                win your claim, my fee will be 25% of the past due benefits. The
                fees will be subject to approval by the Social Security
                Administration and Court. . . . . If we do not win, you owe me no
                fee.

[Doc. 31-4] at 1. Thus, the Federal Court Agreement meets § 406(b)(1)’s guideline of not

exceeding 25% of the past-due benefits.

          Second, the Court must review contingent-fee agreements such as these “to assure that

they yield reasonable results in particular cases.” Gisbrecht, 535 U.S. at 807. Plaintiff’s counsel

has the burden of demonstrating that her request for fees is reasonable under the circumstances.

Id. The reasonableness determination is “based on the character of the representation and the

results the representation achieved.” Id. at 808. Factors relevant to the reasonableness of the fee

request include: (1) whether the attorney’s representation was substandard; (2) whether the




                                                 4
attorney was responsible for any delay in resolution of the case; and (3) whether the contingency

fee is disproportionately large in comparison to the amount of time spent on the case. Id.

         Having reviewed the particular facts of this case in light of the Gisbrecht factors, I find

that Plaintiff’s counsel has shown that $17,395 is reasonable for representation of Plaintiff before

this Court. Attorney Jarvis ably represented Plaintiff before this Court, spending 24.85 hours of

time. [Doc. 31-1] at 2. Counsel’s representation was more than adequate; she ultimately secured

an award of benefits for Plaintiff. [Doc. 31-1] at 1; [Doc. 32-1] at 1. Next, the Court finds that

Plaintiff’s counsel was not responsible for any appreciable delay in resolution of the case.

         Finally, the Court finds that the award would not be disproportionately large in

comparison to the amount of time spent on the case (24.85 hours). [Doc. 31-3] at 2. It would

equate to an effective hourly rate of $700. Considering counsel’s experience and performance

in this case, the Court finds the rate to be reasonable.3

         IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that Plaintiff’s

Motion for Order Authorizing Attorney’s Fees Pursuant to 42 U.S.C. § 406(b) [Doc. 30] is

GRANTED. Counsel is awarded $17,395 in attorney fees pursuant to 42 U.S.C. § 406(b)(1) for

representing Plaintiff before this Court.4

         IT IS SO ORDERED.
                                                               ______________________________
                                                               STEPHAN M. VIDMAR
                                                               United States Magistrate Judge
                                                               Presiding by Consent

3
  See generally Grunseich v. Barnhart, 439 F. Supp. 2d 1032, 1035 (C.D. Cal. 2006) (approving attorney fees of $600
per hour); Yarnevic v. Apfel, 359 F. Supp. 2d 1363, 1365–66 (N.D. Ga. 2005) (approving attorney fees at an effective
rate of $643 per hour); Montes v. Barnhart, No. 01-cv-0578 BB/KBM (D.N.M. Dec. 3, 2004) (approving attorney
fees at an effective rate of $701.75 per hour).
4
  As counsel acknowledges, she is required to refund the smaller of the EAJA award (or, if applicable, whatever
portion of the EAJA award not subject to offset under the Treasury Offset Program) or this § 406(b) award to Plaintiff
in accordance with Gisbrecht, 535 U.S. at 796. [Doc. 30] at 1–2.

                                                          5
